DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 12/28/2020. Claims 1, 8, and 9 have been amended. Claims 3-7 are as previously presented. Claims 2 and 10 have been cancelled. No new claims were added. Therefore, claims 1 and 3-9 are currently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, lines 9-10 recite “a first seal portion which seals a joint portion between at least two of the plurality of parts forming an outer shell of the case”. It is unclear how a single first seal portion is able to seal more than two parts.

	Any remaining claims are rejected by virtue of their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Senff et al (US 20170209234 A1) in view of Luettgen et al (US 20160151133 A1), hereinafter Luettgen ‘133.
	Regarding claim 1, Senff discloses an oral cavity washing device (see Figure 1A) comprising: a body unit (100, oral irrigator) including a tank (104, reservoir) which stores a washing liquid (reservoir stores fluid, like water, mouthwash, etc; [0069], lines 1-2), a pump (pump assembly 214) from which the washing liquid stored in the tank is discharged (pump will force fluid from the tank to the pump chamber to the hose connector; [0142], lines 2-7), and a 
	Now, the modified Senff has everything as claimed, but is still silent to a second seal portion between the case (Senff: 102) and the operation part (Senff: 116) and forms a waterproof seal. However, in an alternate embodiment described in paragraph [0154], Senff teaches having a second seal portion (Senff: silicone seal may be adhesively coupled to the power button 1916; [0154], lines 10-11) to seal a joint portion between the case (Senff: 194, upper housing which is part of the case) and the operation part (Senff: 1916, power button) and forms a waterproof seal (Senff: further protect internal components connected to the power button from exposure to liquids that could contact the power button; see [0154], lines 14-17). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the operation part of the first embodiment of Senff with a second seal portion, as taught by the second embodiment of Senff, in order to “further protect internal 
	Regarding claim 3, the modified Senff has everything as claimed, including a connecting portion (Senff: 230, connection assembly) which connects the body unit and the tube to each other (Senff: handle is connected to the base when hose connector is connected to the connection assembly; [0137], lines 1-3), wherein the seal structure further includes a third seal portion (Senff: sealing element 404, seal member 414) with seals a joint portion between the connecting portion and the body unit (Senff: seal structures create fluid proof connections at the connection assembly; [0113], lines 6-8).
	Regarding claim 4, the modified Senff has everything as claimed, including the tank being detachably mounted on the case (Senff: reservoir removably connected to the base; [0066], lines 11-12) and includes an outlet through which the washing liquid is made to flow (Senff: 142, reservoir port), the case (Senff: 102) includes a water supply port (Senff: 156, reservoir aperture) which is connected to the outlet of the tank (Senff: reservoir port is received within the reservoir aperture defined in the base; [0135], lines 11-13), and the seal structure further includes a fourth seal portion which is mounted so as to seal the water supply port of the case (Senff: 194, port wall positioned around a portion of the reservoir connector 330, which includes the reservoir aperture, to prevent fluids from leaking from the reservoir connector into the case; [0130], lines 6-10).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Senff in view of Luettgen ‘133 as applied to claim 1 above, and further in view of Springer (US 3143697 A).
	Regarding claim 5, the modified Senff has everything as claimed, including a power source circuit (Senff: circuit board 131) that supplies power to the pump (Senff: circuit board .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Senff in view of Luettgen ‘133 as applied to claim 1 above, and further in view of Luettgen et al (US 20150004559 A1), hereinafter Luettgen ‘559, and Shortt et al (US 20030031979 A1).
	Regarding claim 6, the modified Senff has everything as claimed, including a power source circuit (Senff: 131) which supplies power to the pump (Senff: circuit board provides power to the device; [0136], lines 6-9), and a power source cord (Senff: power cord 512 and power assembly 134) which supplies power to the power source circuit (Senff: when power assembly is connected to a power source, electricity flows from the power assembly to the circuit board; [0136], lines 6-8). The modified Senff is silent to the case having a lead-out portion through which the power source cord is led out from an inside of the case, and the seal structure further including a sixth seal portion which provides sealing between the case and the power source cord in the lead-out portion. However, Luettgen ‘559 teaches an oral cavity washing 

    PNG
    media_image1.png
    821
    581
    media_image1.png
    Greyscale

	Now, the modified Senff has everything as claimed, but is still silent to the seal structure further including a sixth seal portion which provides sealing between the case and the power source cord in the lead-out portion. However, Shortt teaches an oral hygiene device (Shortt: see Figure: oral hygiene device 2) with a base charging unit (see Shortt Figure 15: 100, charging . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Senff in view of Luettgen ‘133 and further in view of Luettgen ‘559 and Short as applied to claim 6 above, and further in view of Castel et al (US 5086788 A).
	Regarding claim 7, the modified Senff has everything as claimed including the sixth seal portion including a bushing (Shortt: 138) which is mounted on the power source cord (Luettgen ‘559: 116) so as to be inserted into the lead-out portion (Shortt: 138, which is used to secure electrical cord within the opening within the wall). The modified Senff is silent to a seal member which provides sealing between the bushing and the lead-out portion. However, Castel teaches a device (see Castel Figure 2) with a power source cord (see Castel: 12, cable) mounted with a bushing (Castel: 35, strain relief) and a seal member (Castel: 37, O-ring) to provide sealing between the bushing and the lead-out portion (Castel: Column 3, lines 64-65). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modified Senff’s device to include a seal member between the bushing and the lead-out portion, as taught by Castel, so as to be able to control the .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Senff in view of Luettgen ‘133 as applied to claim 1 above, and further in view of Rosenthal et al (US D406334 S).
	Regarding claim 8, the modified Senff has everything as claimed, including the washing unit being detachably mounted on the front side of the case (see Senff Figure 1A: washing unit is on the front side of the case) and the tank being detachably mounted at a portion different from the washing unit of the case (see Senff Figure 1A: the tank is on the back side of the case, also  reservoir removably connected to the base; [0066], lines 11-12). The modified Senff is silent to the tube being arranged on a recessed arranging portion. However, Rosenthal teaches an oral irrigator (see Figure 1) with a recessed arranging portion for a tube (see Annotated Figure 1 below). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modified Senff’s case to have a recessed arranging portion for the tube, as taught by Rosenthal, in order to better store the tube on the case.

    PNG
    media_image2.png
    369
    660
    media_image2.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Senff in view of Luettgen ‘133 and further in view of Rosenthal as applied to claim 8 above, and further in view of Wagner et al (US 20150182319 A1).
	Regarding claim 9, the modified Senff has everything as claimed, including the tank being detachably mounted on the rear side of the case (see Senff Figure 1A: the tank is on the back side of the case, also  reservoir removably connected to the base; [0066], lines 11-12). The modified Senff is silent to the two-dimensional shape of body unit is an elliptical shape as viewed in a plan view and the washing unit is mounted on a recessed portion which is disposed on the case. However, Wagner teaches an oral cavity washing device with a body unit being an approximately elliptical shape as viewed in a plan view in Figure 4. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shape of the modified Senff’s body unit to have an elliptical shape, as taught by Wagner, as changing the shape is considered an obvious design choice and there is no criticality to the shape of the body unit.
	Now, the modified Senff has everything as claimed, but is still silent to the washing unit being mounted on a recessed portion which is disposed on the case. However, Rosenthal teaches an oral irrigator (see Figure 1) with a washing unit that is stored in a recessed portion that is disposed on the case (see Annotated Figure 2 below). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modified Senff’s washing unit to be stored in a recessed portion, as taught by Rosenthal, in order to better store the washing unit on the case.

    PNG
    media_image3.png
    461
    587
    media_image3.png
    Greyscale


Response to Arguments
Applicant's arguments on pages 5-6, filed 12/28/2020, regarding the 35 USC 112(b) rejections of claim 1 have been fully considered but they are not persuasive. Applicant alleges that “a first seal portion which seals a joint portion between at least two of the plurality of parts forming an outer shell of the case” is clear in view of the specification. However, examiner disagrees. While examiner understands how the first seal portion seals the joint between the case body and the upper lid, that only constitutes two of the plurality of parts of the case. It is still unclear how a single seal portion would be capable of sealing between more than two parts of the case. Additionally, applicant argues that “the plurality of parts forming an outer shell of the case” is clear in view of the specification. Examiner disagrees because the claim also recites “wherein the plurality of parts include a case body”. It is unclear how the outer shell of the case and the case boy are structurally different or if they are the same. Thus, the rejections are maintained.
Applicant’s arguments on pages 6-8, filed 12/28/2020, regarding the 35 USC 103 rejection of claim 1 have been fully considered but they are not persuasive. Applicant argues that the modified Senff fails to disclose the added limitation to claim 1, “the seal structure further includes a second seal portion which seals a joint portion between the case and the operation part and forms a waterproof seal”. Applicant argues that Senff’s trim ring 126 and button ring 186 fail to disclose forming a waterproof seal. Examiner agrees, but will note that the trim ring is used to “secure the various base components together” (Senff: para 0074), which can be considered a sealing function. However, based on the amended claim, it appears that it is the second seal portion that forms a waterproof seal. Senff, in a different embodiment, does disclose a second seal portion which seals a joint portion between the case and the operation part and forms a waterproof seal (see rejection of claim 1 above). Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYISHA M KHAN whose telephone number is (571)272-2468.  The examiner can normally be reached on Monday - Friday 8:15am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785